Citation Nr: 0013470	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  99-02 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio

THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to an increased evaluation for status post 
left medial thigh injury, currently rated as 10 percent 
disabling.

4.  Entitlement to an increased (compensable) evaluation for 
status post repair of left femoral artery.


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Michael P. Vander Meer, Counsel

INTRODUCTION

The veteran served on active duty from March 1979 to March 
1983.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  


FINDINGS OF FACT

1.  There is no medical evidence of a nexus between a current 
cervical spine disorder or a current lumbar spine disorder 
and any incident or manifestation during the veteran's period 
of active service.  

2.  Current manifestations of the veteran's service-connected 
status post left medial thigh injury include an absence of 
muscle damage or herniation, with "excellent" motion in the 
left lower extremity; the disability is productive of not 
more than moderate overall disability.

3.  Current manifestations of the veteran's service-connected 
status post repair of left femoral artery include an absence 
of evidence of either edema or stasis dermatitis; peripheral 
vascular disease is not present.


CONCLUSIONS OF LAW

1.  The claims of entitlement to service connection for a 
cervical spine disorder and a lumbar spine disorder are not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for a rating in excess of 10 percent for 
status post left medial thigh injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.7, 4.40, 4.45, Diagnostic Code 5315 (1999).

3.  The criteria for a compensable rating for status post 
repair of left femoral artery have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.31, 
Diagnostic Code 7113 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection for Cervical and Lumbar Spine 
Disorders

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 USCA § 1110 (West 1991). 

However, the initial inquiry in reviewing any claim before 
the Board is whether the veteran has presented evidence of a 
well-grounded claim, that is, one which is plausible or 
capable of substantiation.  The veteran carries the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual that the claim is well-
grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  If he has not presented a well-
grounded claim, his appeal must fail.  While the claim need 
not be conclusive, it must be accompanied by supporting 
evidence; a mere allegation is not sufficient.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

A well-grounded claim for service connection requires that 
three elements be satisfied.  First, there must be competent 
evidence of a current disability, as established by a medical 
diagnosis; second, there must be competent evidence of an 
incurrence or aggravation of a disease or injury in service, 
as established by lay or medical evidence, as appropriate; 
third, there must be competent evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disorder, as established by medical evidence or a 
medical opinion.  See generally Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  

A service connection claim may also be well grounded, under 
38 C.F.R. § 3.303(b), if evidence, regardless of its date, 
shows that a veteran had a chronic condition in service and 
still has such condition.  Such evidence must be medical, 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If a chronic 
condition in service and since service is not shown, the 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates a present disorder to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 
493(1997). 

In the veteran's case, he contends that he currently has 
disorders of the cervical and lumbar spine as a result of 
injuries sustained in a motor vehicle accident during his 
period of active service.

The record discloses that, in 1983 and 1984, the RO attempted 
to obtain the veteran's service medical records.  In May 
1984, the U.S. Army Reserve Components Personnel and 
Administrative Center, St. Louis, Missouri, reported that a 
record of Army service could not be identified from the 
information provided.  Thereafter, the RO supplied additional 
information, and 3 special searches were conducted, without 
results.

In November 1998, the veteran submitted to the RO copies of 
records of his treatment from October 1982 to December 1982 
at the Fort Ord, California, Army Hospital.  The veteran had 
obtained the records from the National Personnel Records 
Center with the assistance of a private locator service.  The 
records showed treatment for a puncture wound of the left 
femoral artery.  The records were silent for any injury to 
the veteran's neck or back.  Nevertheless, for the purpose of 
the well grounded claim analysis, the Board will assume that 
the veteran did sustain some kind of injury to his neck and 
back in the October 1982 motor vehicle accident.  Because of 
that assumption, the Board finds that it is not necessary at 
this time to remand this case to the RO to attempt to obtain 
additional service medical records in order to establish that 
the veteran sustained injuries to his neck and back in 
service.

VA X-rays of the cervical and lumbar spine in November 1983 
were negative.  At  a VA orthopedic examination in November 
1983, impressions included cervical and lumbosacral strain. 

A VA outpatient treatment record in November 1997 noted the 
veteran's history of neck and back pain since 1983.  On 
examination, there was limitation of motion of the cervical 
and lumbar spine.  The assessment was musculoskeletal strain, 
possibly secondary to a disc.

Upon consideration of the evidence, the Board finds that 2 of 
the elements of a well grounded claim, but not all 3 elements 
of a well grounded claim, are present in this case.  There is 
medical evidence of current disability of the cervical and 
lumbar segments of the spine, and the veteran's account of 
neck and back pain in service after a motor vehicle accident 
is presumed to be credible.  However, there is no medical 
evidence of a nexus, or link, between current disorders of 
the cervical and lumbar spine and an injury during active 
service.  The claims are thus not well grounded and must be 
denied on that basis.  38 U.S.C.A. § 5107(a); Epps.  The 
claims are also not well grounded under 38 C.F.R. § 3.303(b) 
and Savage, because chronic cervical/lumbar disorders in 
service and since service have not been shown by competent 
evidence, and there is no medical evidence of a nexus between 
a current disorder of the cervical/lumbar spine, a condition 
observed in service, and postservice symptomatology.

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection for disorders of the cervical and lumbar 
spine "plausible".  See generally McKnight v. Gober, 131 
F.3d 1483, 1484-5 (Fed. Cir. 1997).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for service connection for a cervical spine disorder and a 
lumbar spine disorder.  Robinette v. Brown, 8 Vet.App. 69, 
77-78 (1995).

B.  Increased Rating Claims

The Board finds that each of the veteran's increased rating 
claims is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  That is, the Board finds that these claims are 
plausible.  The Board is also satisfied that all relevant 
facts have been properly developed, and that no further 
assistance to the veteran is required to comply with 
38 U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (1999).  The Board 
determines the extent to which the veteran's service-
connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (1999).

Service connection is in effect for status post left medial 
thigh injury, for which the RO has assigned a 10 percent 
rating in accordance with the provisions of Diagnostic Code 
5315 of the Rating Schedule; and for status post repair of 
left femoral artery, rated noncompensable under Diagnostic 
Code 7113.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed all evidence of record pertaining to 
the history of each disability for which entitlement to an 
increased rating is asserted.  The Board is of the opinion 
that this case presents no evidentiary considerations which 
would warrant an exposition of the remote clinical histories 
and findings pertaining to either disability for which 
entitlement to an increased rating is currently asserted on 
appeal.

The record reflects that, late in his service tenure in 
October 1982, the veteran sustained injury to his left lower 
extremity in a motor vehicle accident, with a puncture of the 
left femoral artery, which was surgically repaired.  Shortly 
after service, when he was examined by VA in November 1983, 
the veteran complained of weakness in his left lower 
extremity.  On physical examination, he was found to have an 
11 cm. "well healed" surgical scar over his left femoral 
artery, for which "considerable tenderness" was present on 
deep palpation; there was no palpable aneurysm along the 
artery.  His left thigh was 2 cm. less in circumference than 
the right.  The pertinent examination impression was status 
post vascular repair involving the left thigh, with vascular 
insufficiency. 

Based on the foregoing, in a rating decision of August 1984, 
service connection was awarded for status post left medial 
thigh injury with repair of femoral artery, rated as 30 
percent disabling under Diagnostic Code 7113.  On VA 
examination in May 1985, the findings included an absence of 
swelling involving the left thigh. Separate ratings were then 
assigned, in a rating reduction entered in July 1985, as 
follows: status post left medial thigh injury, rated as 10 
percent disabling under Diagnostic Code 5315; and status post 
repair of left femoral artery, rated noncompensable under 
Diagnostic Code 7113.

I. Left Medial Thigh Injury

Pursuant to Diagnostic Code 5315, a 10 percent rating is 
warranted for disability of Muscle Group XV, involving the 
musculature of the mesial thigh, which is "moderate" in 
severity; for "moderately severe" disability, a 20 percent 
rating is warranted.  

The veteran contends, in essence, that his service-connected 
status post left medial thigh injury is more severely 
disabling than currently rated.  In this regard, when he was 
seen for VA outpatient treatment in October 1997, the veteran 
complained of experiencing pain in his left inner thigh which 
he described as being "sharp" and "radiating".  On physical 
examination, he exhibited full range of motion in his left 
lower extremity, and his left thigh was free of point 
tenderness.  Thereafter, when he was examined by VA in 
December 1997, he complained of muscle ache and tenderness in 
his left thigh, which, on occasion, extended into the left 
calf.  On physical examination, he was noted to have an 11 
cm. medial surgical scar on the left thigh, which was not 
red, swollen, indurated or fixed.  There was no evidence of 
bone or muscle damage, and strength in the quad and hamstring 
was described as being "excellent".  No muscle weakness or 
herniation could be identified, and motion in the left lower 
extremity was described as being "excellent".  The diagnosis 
was residual postoperative injury involving the left thigh.

In considering the veteran's claim for an increased rating 
for his service-connected status post left medial thigh 
injury, the Board is of the view, for reasons set forth 
below, that the presently assigned 10 percent rating is fully 
appropriate.  In reaching such conclusion, the Board would 
point out that the veteran's right thigh musculature was, on 
the December 1997 VA examination, noted to be free of damage, 
weakness or herniation.  Most significantly, while the 
requisite 'moderately severe' overall disability necessary 
for a 20 percent rating under Diagnostic Code 5315 would 
normally be typified by objective findings including loss of 
muscle substance, see 38 C.F.R. § 4.56(d)(3) (1999), there is 
no indication of loss of muscle substance among the findings 
reported at the December 1997 VA examination.  The reported 
findings, which include an absence of muscle damage or 
injury-related herniation and 'excellent' motion in the left 
lower extremity, are productive of, at most, muscle injury of 
no more than moderate overall disability, a degree of 
impairment commensurate with the veteran's presently assigned 
10 percent rating.  In view of the foregoing, then, the Board 
concludes that the preponderance of the evidence is against 
an increased rating for the veteran's service-connected 
status post left medial thigh injury.

In reaching the foregoing determination, the Board has 
considered the provisions of 38 C.F.R. §§ 4.40 and 4.45, 
which concern general functional loss, weakened movement and 
excess fatigability.  The Board has also considered whether 
competent evidence demonstrates loss of functional ability, 
within the purview of 38 C.F.R. § 4.40, specifically 
traceable to pain on use.  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).  In this regard, the Board is cognizant that, on 
his December 1997 "muscles" examination, the veteran alluded 
to having a lack of endurance which made it difficult to 
engage in prolonged walking.  However, at a December 1997 
"arteries" examination by VA, he was noted to be "able to 
ambulate well".  That finding, in the Board's view, shows 
that there is not such loss of function of the left thigh as 
to warrant the assignment of a higher disability rating 
predicated on either 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
The Board has also given consideration to the provisions of 
38 C.F.R. § 4.7, which provide that, where there is a 
question as to which of two evaluations should be assigned, 
the higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  However, the record does not show that the actual 
manifestations of service-connected disability of the left 
thigh more closely approximate those required for a 20 
percent rating than they do the disability rating currently 
assigned.  Accordingly, the Board is unable to identify a 
reasonable basis for a grant of the benefit sought on appeal.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.40, 4.45 and 
Part 4, Diagnostic Code 5315.

I. Repair of Left Femoral Artery

Pursuant to the provisions of Diagnostic Code 7113, a 20 
percent rating is warranted for arteriovenous fistula, 
traumatic, relative to either lower extremity, where edema or 
stasis dermatitis is present.  However, pursuant to 38 C.F.R. 
§ 4.31, where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a 
noncompensable rating, a noncompensable rating will be 
assigned where the required residuals are not shown.

The veteran contends, in substance, that his service-
connected status post repair of left femoral artery is more 
severely disabling than currently evaluated.  In this regard, 
at a VA arteries and veins examination in December 1997, the 
veteran, who related a history of having undergone related 
surgical repair in the aftermath of having punctured his left 
femoral artery in an inservice motor vehicle accident in the 
early 1980s, indicated that the condition was then (as 
recorded by the VA examiner) "asymptomatic".  The veteran 
further indicated that he was free of either leg cramping or 
claudication.  On physical examination, femoral pulsation was 
described as being normal; popliteal, dorsalis pedis and 
anterior tibial arteries were, in each instance, described as 
being normal.  There was "no evidence of peripheral vascular 
disease."  The diagnoses were: history of puncture, left 
femoral artery, status post repair in 1983; normal left 
femoral arterial pulsation, as well as the popliteal, 
dorsalis pedis, and posterior tibial artery; and no 
peripheral vascular disease.

In considering the veteran's claim for an increased rating 
for his service-connected status post repair of left femoral 
artery, the Board notes that the veteran was in December 1997 
free of any fluid build-up or impairment of venous flow (that 
is, stasis).  He thus does not have either of the requisite 
clinical findings (edema and stasis dermatitis) necessary for 
a 20 percent disability rating under Diagnostic Code 7113.  
In the absence, then, of such clinical evidence as would 
warrant entitlement to the minimum rating of 20 percent 
authorized by Diagnostic Code 7113, the Board concludes, in 
accordance with the provisions of 38 C.F.R. § 4.31 and even 
with consideration of the criteria of 38 C.F.R. § 4.7, that 
his presently assigned noncompensable rating for status post 
repair of left femoral artery is appropriate and entitlement 
to an increased rating is not established.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.31 and Part 4, Diagnostic 
Code 7113.

Finally, the evidence of record does not present such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards and thus warrant assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b)(1).  While the Board 
notes that, according to a VA outpatient treatment record in 
November 1997, the veteran is apparently on light duty status 
in his employment as a Postal Service custodian, the reason 
for his light duty status, as shown by a private physician's 
report, was his non-service connected neck and back problems, 
and not his service connected disabilities.  There is no 
objective evidence that the disability attributable to the 
veteran's service-connected disabilities interferes with his 
employability to a degree greater than that contemplated by 
the regular schedular standards which, as noted above, 
contemplate some impairment in earning capacity in civil 
occupations.  Therefore, an exceptional or unusual disability 
picture is not presented in this case.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, in the absence of 
such factors, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.


ORDER

A well grounded claim not having been submitted, service 
connection for a cervical spine disorder is denied.

A well grounded claim not having been submitted, service 
connection for a lumbar spine disorder is denied.

An increased evaluation for status post left medial thigh 
injury is denied.

An increased (compensable) evaluation for status post repair 
of left femoral artery is denied.


		
	JAMES A. FROST
	Acting Member, Board of Veterans' Appeals



 

